DISSENTING OPINION.
Biggs, J.
The plaintiff rests his right of recovery on the declaration of the defendant that he (plaintiff) should not lose anything on account of the purchase of the farm, and that subsequently he accepted a reconveyance of it, wherein $4,000 was mentioned as a consideration. Nothing else is relied on to show an obligation on the part of the defendant to refund the cash payment on the land. The majority opinion states that these two facts made a prima facie case for the plaintiff. I deny this. The alleged declaration of defendant that plaintiff “should not lose a' nickel” occurred in a casual conversation on the street, and before any terms had been suggested for the reconveyance of the property. This statement under the circumstances ought not to be tortured into an agreement or an expressed intention by the defendant to refund to plaintiff the cash payment on the land. Every subsequent act both of plaintiff and defendant tended to disprove it. The deed of reconveyance was prepared by the plaintiff without any consultation with the defendant. The fact that the latter did not object to the consideration named therein can not be twisted into an undertaking on his part to pay the difference between that sum and the face of' the unpaid purchase money notes which he held.
*367If' it be conceded that the alleged statement of defendant and the acceptance by him of the deed furnished some evidence in support of plaintiff’s case, such evidence is clearly rebutted by the conduct of the plaintiff at the time the settlement was made. The plaintiff did not testify to any actual agreement as to the terms of the rescission. He merely stated that he understood that he was to get back all of his notes, including the one given for past due interest and the cash payment that he had made. Notwithstanding this he admitted that when the settlement was made and he delivered to the defendant the deed of reconveyance he gave to him an additional note of $240 for the interest then due on the purchase money notes and secured it by a deed of trust on other property. In addition to this, he made the settlement without demanding the cancellation of the other interest note which was held by Henderson. This conduct makes it incredible that there was an agreement that all of the plaintiff’s notes should be cancelled, and that defendant should refund to plaintiff the cash payment, or that the plaintiff so understood it. If such was the intention, why did the plaintiff give the additional note? Why did he make the settlement without getting back the other interest note? And finally, why did he deliver the deed of reconveyance without demanding from the defendant the money for- which he now sues? The rule of practice in this state is, that if there is substantial evidence in support of a cause of action, the case must go to the jury. If this rule compels the courts of the country to accept absurd and ridiculous theories of the evidence, then the sooner it is modified the better it will be for the proper administration of the law.
There is another phase of the evidence to which I must refer. The plaintiff admitted that in the pur*368chase of the farm he had made a bad bargain; that on account of the hard times and the low prices of farm products he was unable to pay for it. He also admitted that he had the use of the farm for three years and had only paid the taxes thereon for one year of the time. According to his understanding of the terms of the settlement he was to get back all of his notes, also the $1,000 cash that he had paid, pay nothing for the use of the farm, and leave Henderson to pay two years’ back taxes. This certainly would have been a-magnificent settlement for him. The whole thing is so unreasonable that I have been unable to persuade myself that there is a particle of merit in the plaintiff’s claim. This was the view of the trial judge, and in justice to him I have thought it proper to state the grounds of my dissent.